Citation Nr: 1743703	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida that denied service connection for a left ankle disability.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's current left ankle disability manifested during service, within one year following service, or is otherwise related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases, such as arthritis, if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309. 

Facts and Analysis

The Veteran contends his has a left ankle disability that had its onset in, or is otherwise related to his period of active duty service from 1987 to 1989.  

A May 2009 VA examiner provided a diagnosis of left ankle mild arthritis.

Service treatment records show that in 1987, while on active duty, the Veteran was treated for a left ankle sprain, and that he experienced left ankle pain and swelling in 1988, during active service.  This appeal turns on whether a relationship exists between the Veteran's current left ankle disability and this in-service injury. 

There are competing medical opinions of record addressing the etiology of the Veteran's left ankle condition.  In the Veteran's favor is the opinion of Dr. M. On a September 2005 prescription note, Dr. M. provided that he reviewed the Veteran's record from service and concluded that it "is as likely as not or at least possible" that the Veteran's current ankle condition "worsened while in the military."  The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Although Dr. M. arguably indicated that an "as likely as not" relationship existed between the Veteran's current disability and his service, he did not provide any medical rationale in support of his conclusion.  For this reason, the Board affords Dr. M.'s medical opinion little probative value.

Against the Veteran's claim is the medical opinion of the August 2016 VA examiner, who after reviewing the file determined that it was less likely as not that the Veteran's left ankle condition was related to the Veteran's in-service injury.  Recognizing the Veteran's documented in-service ankle sprain and subsequent treatment for pain, the examiner observed that that the Veteran's service treatment records do not show that a chronic knee disability existed following the left ankle sprain.  Crucially, the examiner also explained that the Veteran's current disability, mild arthritis, can occur through normal wear and tear, and from a medical standpoint, a sprain does not cause arthritis, but rather weakness.  The examiner noted that 2009 VA examination report indicated no left ankle stiffness or weakness, or limitations to walking.  The August 2016 VA examiner's report demonstrates that the examiner reviewed the Veteran's history, which would include the Veteran's assertions of continuity of symptoms expressed in the record.  The Board finds the August 2016 VA examiner's opinion highly probative, as the examiner was able to explain from a medical standpoint why the in-service sprain sustained by the Veteran in 1987 would not be medically related to his current left ankle arthritis.  The examiner took into consideration the Veterans reported history and prior medical records.  Accordingly, the Board finds that the August 2016 VA examiner's negative nexus opinion more probative than the opinion of Dr. M. discussed above. 

The Board recognizes the Veteran himself has asserted experiencing left ankle pain since service.  The evidence of record demonstrates that his first post-service complaints of ankle pain were not reported until 2005.  While this gap in time does not in and of itself preclude a finding of continuity of symptoms since service, as the Veteran is competent to report his own observable symptoms of pain, the Board notes that the medical records have shown instances since 2005 where no ankle impairment, to include the existence of pain, is identified upon examination.  For example, at an April 29, 2005 consult with his private physician, the Veteran reported a 6-month history of foot pain, but noted no ankle pain.  At that examination, the Veteran's ankles were in fact examined, and the physician indicated that the Veteran's ankles and subtalar joint had full range of motion and excursion, no crepitation, Drawer sign was negative, with no retrocalcaneal or Achilles pathology.  The Veteran's May 2009 x-ray revealed a "normal" left ankle, and a subsequent December 2011 x-ray shows a history of flat feet, but that no ankle effusion was present.  
The evidence does not include objective evidence showing that the Veteran's left ankle arthritis manifested during his first post-service year, and Board finds the medical evidence cited above, identifying normal clinical evaluations of the ankle in recent history, to be more probative than the Veteran's history of a continuity of symptoms since his period of service. 

The Board adds that the Veteran has not been shown to have the background or expertise to provide a competent opinion linking his current left ankle disability to his in-service injury.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by the Veteran's own statements.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for left ankle disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


